Citation Nr: 9917158	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-22 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for impairment of the 
left knee, chondromalacia, currently evaluated as 10 percent.

2.  Entitlement to an increased rating for impairment of the 
right knee, chondromalacia, currently evaluated as 10 
percent.

3.  Entitlement to an increased rating for residuals of right 
big toe fracture, currently evaluated as 10 percent.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from March 1972 to March 1974.

By rating decision in July 1974, service connection was 
granted for bilateral chondromalacia and residuals of a right 
big toe fracture.  In October 1996, the veteran filed a claim 
for an increased rating for disability of both knees.  This 
appeal arises from the February 1997 rating decision from the 
Columbia, South Carolina Regional Office (RO) that denied the 
veteran's claim for a compensable rating for impairment of 
the left knee, chondromalacia and impairment of the right 
knee, chondromalacia.  A Notice of Disagreement was filed in 
February 1997 and a Statement of the Case was issued in June 
1997.  A substantive appeal was filed in June 1997 with a 
request for a hearing at the RO before a local hearing 
officer.

This appeal additionally arises from the June 1997 rating 
decision from the Columbia, South Carolina RO that denied the 
veteran's claim for a compensable rating for residuals right 
big toe fracture.  A Notice of Disagreement was filed in June 
1997 and a Statement of the Case was issued in July 1997.  A 
substantive appeal was filed in August 1997 with a request 
for a hearing at the RO before a Member of the Board.  In 
writing in April 1998, the veteran withdrew his request for a 
hearing at the RO before a Member of the Board and requested 
a hearing at the RO before a local hearing officer.

In October 1998, the above-mentioned RO hearing was held.

By rating decision later in February 1997, the RO increased 
the evaluation of the veteran's service connected impairment 
of the left knee, chondromalacia, from 0 percent to 10 
percent; and increased the evaluation of the service 
connected impairment of the right knee, chondromalacia, from 
0 percent to 10 percent.  The veteran has continued his 
appeal of these ratings.  

By rating action in July 1998, the RO increased the 
evaluation of the veteran's service connected residuals of a 
right big toe fracture from 0 percent to 10 percent.  The 
veteran has continued his appeal of the 10 percent rating.


REMAND

The veteran contends that the RO erred by failing to grant a 
higher rating for service connected impairment of the left 
knee, chondromalacia, service connected impairment of the 
right knee, chondromalacia, and service connected residuals 
of a right big toe fracture.

As to the service connection impairment of the left knee, 
chondromalacia, and service connected impairment of the right 
knee, chondromalacia, the undersigned notes that an 
examination that addresses the requirements of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) has not been provided.  In that 
case, the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") held that in 
evaluating a service connected disability involving a joint, 
functional loss due to pain under 38 C.F.R. § 4.40 and 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45 must be considered.  The Court also held 
that the functional loss, if feasible, should be determined 
by reference to additional range of motion loss.  It was 
explained that the diagnostic codes pertaining to range of 
motion do not subsume 38 C.F.R. § 4.40 and § 4.45 and that 
the rule against pyramiding set forth in 38 C.F.R. § 4.14 did 
not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including 
during flare ups.  The veteran has indicated that his 
symptoms would become worse if he were on his feet for a long 
period of time.  Therefore, the veteran should be afforded an 
orthopedic examination to address the DeLuca requirements.  
As the veteran has described leg numbness, he should 
additionally be afforded a neurological examination to 
determine whether the veteran has any neurological 
symptomatology attributable to his service connected 
bilateral knee disabilities.

Moreover, the x-rays of the veteran's knees show degenerative 
joint disease.  Therefore, the RO must consider the 
principles of rating enunciated in VAOPGCPREC 23-97 (July 1, 
1997) (under certain circumstances, separate ratings may be 
assigned for separate manifestations of a knee disability) 
and VAOPGCPREC 9-98 (August 14, 1998).

As to the service connected residuals right big toe fracture, 
in reviewing the evidence in the claims folder, the 
undersigned notes Alfred L. Glover, D.P.M., opined that the 
veteran had severe "hallux ductal valgus deformity" because 
of the way he had changed his gait.  This appears to indicate 
that the veteran has a secondary disability which is the 
result of his toe fracture.  The issue of secondary service 
connection might to be inextricably intertwined with the 
issue of the rating to be assigned the toe disability.  
However, the undersigned is unable to determine from medical 
treatises the definition of "hallux ductal valgus 
deformity" and its manifestations.  The podiatrist should be 
asked to provide a definition of this condition, with 
citation to medical text or dictionary, and the 
manifestations and severity of the disability.  Thereafter, a 
VA examination should be conducted to further evaluate any 
such condition. 

The veteran has received treatment at the Columbia, South 
Carolina VA Medical Center and from Alfred L. Glover, DPM.  
VA has a duty to assist the veteran in the development of 
facts pertaining to this claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  All 
current treatment records for impairment of the left knee, 
chondromalacia, impairment of the right knee, chondromalacia, 
and residuals of a right big toe fracture, including those 
from the abovementioned providers, should be obtained. 

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for the impairment of the left 
knee, chondromalacia, impairment of the 
right knee, chondromalacia, and residuals 
of a right big toe fracture in recent 
years.  Thereafter, the RO should obtain 
legible copies of all records that have 
not already been obtained, including from 
the Columbia, South Carolina VAMC, and 
Alfred L. Glover, DPM.  In addition, Dr. 
Glover should be asked to provide a 
definition and description of "hallux 
ductal deformity," citing to medical 
authority.  A copy of any such text would 
be useful.  The examiner should also 
clarify all manifestations of this 
condition and explain its relationship to 
the service connected right big toe 
fracture.  

2.  Thereafter, he veteran should be 
afforded VA orthopedic and neurological 
examinations to determine the current 
severity of the service connected 
disabilities at issue.  The veteran 
should be notified of the potential 
consequences should he fail to report for 
a scheduled examinations.  The claims 
folder must be made available to the 
examiner for review prior to the 
examinations.  All necessary diagnostic 
testing should be done to determine the 
full extent of all disability present.  
All disability should be evaluated in 
relation to its history with emphasis on 
the limitation of activity and functional 
loss due to pain imposed by the 
disability at issue in light of the whole 
recorded history.  

The examiner should be asked to describe 
each knee and state whether there are any 
findings of subluxation, instability, 
locking, swelling, or loss of range of 
motion.  Any instability should be 
described as mild, moderate or severe.  
The examiner should indicate whether 
there is any ankylosis of the knee; and, 
if so, the position in degrees should be 
given.  If there is limitation of motion, 
the ranges of motion should be given in 
degrees, together with the normal ranges 
of motion.  For VA purposes, normal 
flexion is to 140 degrees and normal 
extension is to 0 degrees.  The examiner 
should be asked to determine whether the 
knee exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or ankylosis (which should 
be described in degrees) due to any 
weakened movement, excess fatigability, 
or incoordination.  Finally, the examiner 
should be asked to express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when the knee is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis (express in 
degrees) due to pain on use or during 
flare-ups.  If the examiner is unable to 
make such a determination, it should be 
so indicated on the record.  The factors 
upon which any medical opinion is based 
should be set forth for the record.  

With regard to the right big toe 
disability, the examiner should review 
any statement received from Dr. Glover 
and explain the nature of "hallux ductal 
deformity" as noted by this podiatrist.  
All manifestations of this disability and 
the severity thereof should be described.  
The examiner should note whether it is at 
least as likely as not that any such 
disability is caused by or resulted from 
the service connected right big toe 
disability or whether the hallux ductal 
deformity is being aggravated by the 
service connected disability.  The degree 
of aggravation should be determined, if 
feasible.  If not feasible, this fact 
should be noted.  The examiner should 
indicate whether there is any pain, 
weakened movement, excess fatigability, 
or incoordination on toe movement, and 
whether there is likely to be additional 
range of motion loss of the service 
connected residuals of a right big toe 
fracture or any hallux ductus deformity 
due to any of the following:  (1) pain on 
use, including flare ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  These questions should 
be addressed separately for the toe and 
for hallux ductus deformity.  With regard 
to the toe, the examiner should note 
whether such manifestations are 
equivalent to amputation of the toe with 
removal of metatarsal head.  If the 
examiner is unable to make any 
determination, it should be so indicated 
on the record.  

The neurological examiner should 
determine whether the veteran has any 
neurological manifestations referable to 
the service connected disabilities at 
issue.  If so, all such manifestations 
should be described in detail, including 
any nerve which may be involved and the 
severity of any such disorder.  All 
factors upon which any medical opinion is 
based must be set forth for the record.

3.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45 
and the provisions of DeLuca, and 
VAOPGCPREC 23-97.  Consideration should 
also be given to the issue of secondary 
service connection for hallux ductal 
deformity.  If any action taken remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case.  This 
should additionally include consideration 
and discussion of 38 C.F.R. § 3.655 if 
the veteran fails to appear for the 
scheduled examination.  The RO should 
also consider the issue of secondary 
service connection for hallux ductal 
deformity.  If this last issue is decided 
against the veteran, he and his 
representative should be notified of the 
need to file a substantive appeal if he 
wishes the Board to address this matter.  
If the veteran fails to appear for a 
scheduled examination, the RO should 
include verification in the claims file 
as to the date the examination was 
scheduled and the address to which 
notification was sent.  Verification 
should also be included to the effect 
that the veteran was notified of the 
consequences of his failure to appear.  
The veteran and his representative should 
then be afforded an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the  United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999).  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (1998).

